 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 IN RE: YOUSIF HALLOUM                                      Case No.: 2:19-cv-00037-APG

 4 YOUSIF H. HALLOM,                                     Order Referring to Pro Bono Program

 5          Appellant,

 6 v.

 7 WELLS FARGO BANK,

 8          Defendant

 9         This case is referred to the Pro Bono Program (“Program”) adopted in General Order

10 2017-07 for the purpose of screening for financial eligibility (if necessary) and identifying

11 counsel willing to be appointed as pro bono counsel for appellant Yousif Halloum. The scope of

12 appointment will be for all purposes through the conclusion of trial. By referring this case to the

13 Program, I am not expressing an opinion as to the merits of the case.

14         I THEREFORE ORDER this case referred to the Pro Bono Program for appointment of

15 counsel for the purposes identified herein.

16         I FURTHER ORDER the Clerk of Court to forward this order to the Pro Bono Liaison.

17         DATED this 5th day of November, 2019.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
